The opinion of the court was delivered, by
Lowrie, C. J.
It is admitted that the plaintiff below could not amend his declaration so as to introduce a new cause of action ; and this is very especially true, where the new cause is so old as to be barred by the Statute of Limitations: 12 Harris 92, 96; 1 Casey 407, 409; 6 T. R. 544; 7 Id. 51. This claim was three years old when the suit was brought, nine years .when the declaration was filed, and twenty-one when the amendment was allowed, on which the recovery was had. It could not therefore be introduced by an amendment, unless it plainly appears that the amendment is a mere specification of a claim already substantially counted upon. Is it so ?
The original declaration had counts on another note for $541.34, for money lent, $1000, and for money had and received, $1000, and concluded to the damage of $1000. This conclusion shows that the money counts were merely formal and cautionary, and did not mean anything else than the note stated in the first count. It is usual in claims of the amount of such a note to lay the damages at about double; and it is very plain that the damages laid could not also include the note set out in the amendment, which is for $525, for it does not coter the apparent principal of the two, much less the principal and nine years’ interest. Taking these matters into consideration, together with *457the common usage of pleading, to add the money counts, by way of caution, to every count upon a promissory note, it appears to us that the count on the second note plainly introduces it as a new cause of action, long after it was barred by the Statute of •Limitations. The amendment was therefore too late to reach it, and it was not in fact included in the original declaration.
Moreover, the note embraced by the amendment was not payable in money, properly and legally so called, but “ in current funds at Pittsburgh,” a currency that had to be valued, in order to be fixed by judgment; for judgments have a more permanent meaning than the term of value of an eager commerce. Nothing but money is properly the subject of a negotiable contract, though a note or bill not negotiable in form, as between the original parties, may be treated as negotiable, as between subsequent ones: 9 Watts 53; 7 W. & S. 264; and though in small cases before justices this form may be treated loosely: 1 Harris 173. The endorsement of this note by the defendant to the plaintiff, therefore, created no liability or contract: 4 Watts 400; and this leaves the count upon it good for nothing.
We think, therefore, that the court committed error in allowing the amendment, and that the claim admitted under it was not admissible without it, or even with it.
Judgment reversed, and a new trial awarded.